Case: 19-60252      Document: 00515490395         Page: 1    Date Filed: 07/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-60252
                                                                                 FILED
                                                                             July 15, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
CESIA MADAHY ACOSTA-ALVARADO,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 505 817


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Cesia Madahy Acosta-Alvarado, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
affirming without opinion an immigration judge’s (IJ) order denying her
application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60252    Document: 00515490395     Page: 2   Date Filed: 07/15/2020


                                 No. 19-60252

      When the BIA affirms the IJ’s decision without written opinion, the IJ’s
order is the final agency decision that we review. Martinez v. Mukasey, 508
F.3d 255, 257 (5th Cir. 2007). Accordingly, we review the IJ’s factual findings,
including the denial of asylum, withholding of removal, and protection under
the CAT for substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005); Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Under
the substantial-evidence standard, “this court may not overturn . . . factual
findings unless the evidence compels a contrary conclusion.” Gomez-Palacios
v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). We lack jurisdiction to consider
Acosta-Alvarado’s argument that the BIA failed to conduct a reasoned analysis
of her request for withholding of removal, which she maintains allows for a
more relaxed showing of nexus than that required by the IJ because she did
not raise it before the BIA. See Omari v. Holder, 562 F.3d 314, 318 (5th Cir.
2009); Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
      Substantial evidence supports the IJ’s finding that the two incidents
cited by Acosta-Alvarado did not rise to the level of past persecution. See
Eduard v. Ashcroft, 379 F.3d 182 (5th Cir. 2004); see also Morales v. Sessions,
860 F.3d 812, 816 (5th Cir. 2017). Furthermore, nothing in the record compels
the conclusion that Acosta-Alvarado’s fear that she would be persecuted based
on her prior engagement to a man who was threatened and subsequently
murdered by a criminal gang if returned to El Salvador was well-founded. See
Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015); see also Matter
of M-E-V-G-, 26 I. & N. Dec. 227, 242-43 (BIA 2014). Moreover, because the IJ
conducted the requisite fact-specific, case-by-case analysis of Acosta-
Alvarado’s proposed family-based particular social groups, we decline to grant
her request for a remand. See Gonzales-Veliz v. Barr, 938 F.3d 219, 235-36 (5th
Cir. 2019); Pena Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019). Finally,



                                       2
    Case: 19-60252    Document: 00515490395    Page: 3   Date Filed: 07/15/2020


                                No. 19-60252

Acosta-Alvarado’s testimony, though credible, and the documentary evidence
are too general and speculative to support CAT relief for a specific individual
and insufficient to compel reversal under the substantial evidence standard.
See Morales, 860 F.3d at 818.
      Accordingly, Acosta-Alvarado’s petition for review is DENIED in part
and DISMISSED in part.




                                      3